Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 05/25/2022, wherein claims 1, 13-14, and 16-17 were amended and claims 2-12 and 19-20 were cancelled.
	Claims 1, 13-18 are pending.
Election/Restrictions 
	Applicant elected Group I and species 
    PNG
    media_image1.png
    142
    168
    media_image1.png
    Greyscale
, in the reply filed 02/08/2022.
	Claims 16-18 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 1 and 13-15 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 103 over US Patent No. 9,974,765 to Jomaa (PTO-892) in view of US Patent No. 4,617,189 to Stockel (PTO-892).
	Applicant’s amendment to claim 1 that replaces formula (I) with formulas (Ia) and (Ib) and adds the limitation “the complex of formula (Ia) and (Ib) are of square planar geometry having a cis configuration and the 2 NH3 and the 2 selenourea ligands in adjacent coordinating positions,” is sufficient to overcome the rejection since Jomaa ‘765 teaches platinum (II) thione complexes with trans geometry and non-adjacent similar ligands.  

Double Patenting
	The Terminal Disclaimed, filed 05/25/2022, is sufficient to overcome the rejection over US Patent No. 10,358,456.
	Applicant’s amendment to claim 1 that replaces formula (I) with formulas (Ia) and (Ib) and adds the limitation “the complex of formula (Ia) and (Ib) are of square planar geometry having a cis configuration and the 2 NH3 and the 2 selenourea ligands in adjacent coordinating positions,” is sufficient to overcome the rejection over US 10,533,029 to Isab.  

NEW REJECTIONS
	Applicant’s amendment to the claims, as set forth above, necessitates the below new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0273566 to Isab, (published 09/27/2018-PTO-892), in view of Alhoshani (Polyhedron, published 01/15/2019, PTO-892) and Weers, (Stereochemistry Blog-published 10/26/2018-PTO-892).
	 
	 
	
	Isab ‘566 teaches platinum complexes for use in the treatment of cancer and tumors (title and abstract).  Specifically taught are PtL2Cl2 complexes, wherein L is one of the following, 
    PNG
    media_image2.png
    356
    118
    media_image2.png
    Greyscale
 (paragraphs 118-119).  Tautomers and stereoisomers of these compounds are taught (paragraph 8).  
	Stereoisomers refer to isomeric molecules that have the same molecular formula and sequence of bonded atoms, but differ in the three-dimensional orientations of their atoms in space (paragraph 40).  Meso compounds, cis- and trans- isomers, and non-enantiomeric optical isomers are taught (paragraph 40).  Stereoisomers may also refer to conformers, atropisomers or both (paragraph 41).  
	Cis- and trans- stereoisomers of the above compounds are described and may be isolated relative to each other (paragraph 42).  
	Platinum (II) complexes have square or distorted square planar geometry with the platinum (II) ion at the center and they may be either a cis- or trans- complex (paragraph 42).
	Pharmaceutically acceptable compositions comprising these compounds are taught (paragraph 66).  Dimethyl sulfoxide is taught as a pharmaceutically acceptable excipient (paragraph 66).  
	Concentrations of 0.01-120µM of the platinum complexes in composition are taught (paragraph 69).
	While Isab ‘566 teaches PtL2Cl2 platinum(II)selone complexes, it differs from that of the instantly claimed invention in that it does not [PtL2(NH3)2](NO3)2 platinum(II)selone complexes.
	While Isab ‘566 teaches platinum(II) complexes, it differs from that of the instantly claimed invention in that it does not teach the 2 NH3 and the 2 selenourea ligands in adjacent coordinating positions. 
	Alhoshani teaches trans-diammineplatinum(II)complexes of selenones, trans-[Pt(NH3)2(selenone)2](NO3)2 with square planar geometry (title and abstract).  Specifically exemplified are the following complexes: 
    PNG
    media_image3.png
    567
    621
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    196
    368
    media_image4.png
    Greyscale
 (pg. 235).  These compounds are taught for use as anticancer agents (pg. 239).
	Alhoshani teaches that the -[Pt(NH3)2(selenone)2](NO3)2 complexes have more effective antitumor properties in comparison to previously known platinum(II) complexes.  This effectiveness is ascribed to the ammine groups, the ionic nature of the complexes, and the different types of cancer cells (pg. 237).  
	Weers teaches stereochemistry in transition metal complexes, such as square planar platinum complexes. (title, pg. 1).  Cis and trans isomers of transition metal complexes are taught: 
    PNG
    media_image5.png
    384
    745
    media_image5.png
    Greyscale
(pg. 2).  One of the most well-known examples of cis and trans isomers of a square planar transition metal complex are cis-Pt(NH3)2Cl2, also known as cisplatin, an anticancer drug and trans-Pt(NH3)2Cl2, also known as transplatin (pgs. 2-3).   
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the Cl2 of the plantinum(II)PtL2Cl2 complex of Isab ‘566 with the (NH3)2 of the plantinum(II)PtL2(NH3)2 complex of Alhoshani, and to add the (NO3) anion of Alhoshani to the complex of Isab ‘566, to arrive at the instantly claimed complexes.   One of ordinary skill in the art would have been motivated to substitute the Cl2 of the plantinum(II)PtL2Cl2 complex of Isab ‘566 with the (NH3)2 of the plantinum(II)PtL2(NH3)2 complex of Alhoshani, and to add the (NO3) anion of Alhoshani to the complex of Isab ‘566, with a reasonable expectation of success, because Isab ‘566 and Alhoshani are both directed toward plantinum(II)selenourea complexes for the treatment of cancer, and Alhoshani teaches the ammine group of [PtL2(NH3)2](NO3)2 complexes as having more effective antitumor properties in comparison to previously known platinum(II) complexes. 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the platinum complexes of Isab ‘566 and Alhoshani as cis- configurations wherein the 2 NH3 and the 2 selenourea ligands are located in adjacent coordinating positions, , to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the platinum complexes of Isab ‘566 and Alhoshani as cis- configurations wherein the 2 NH3 and the 2 selenourea ligands are located in adjacent coordinating positions, with a reasonable expectation of success, because a) Isab ‘566 teaches cis- configurations of square planar geometry and b) Weers teaches that cis isomers of transitions metals can comprise the following arrangements, 
    PNG
    media_image6.png
    89
    572
    media_image6.png
    Greyscale
, wherein the 2 NH3 ligands and the 2 selenourea ligands can be located in adjacent coordinating positions. 
	Furthermore, one of ordinary skill in the art would expect that compounds similar in structure, such as stereoisomers, will have similar properties.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). See MPEP 2144.09.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,533,029 to Isab (PTO-892) in view of US 2018/0273566 to Isab, (published 09/27/2018-PTO-892), and Weers, (Stereochemistry Blog-published 10/26/2018-PTO-892).
Isab ‘029 claims platinum (II) complexes having the formula PtL2(NH3)2+2 X-2, wherein L is Se=R1R2, and stereoisomers thereof.  Claimed as preferable L groups are:

    PNG
    media_image7.png
    367
    148
    media_image7.png
    Greyscale
, wherein R4 and R4’ are independently selected from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, t-butyl, pentyl, isopentyl, phenyl and benzyl.  Additionally claimed are compositions comprising these claimed compounds in concentrations comprising 0.1-400µM, and methods of using these claimed compounds to treat cancer.  Excipients in the composition are claimed.
	While Isab ‘029 teaches platinum (II) complexes of formulas (Ia) and (Ib), it differs from that of the instantly claimed invention in that it does not teach cis configuration and the 2 NH3 and the 2 selenourea ligands in adjacent coordinating positions. 
	While Isab ‘029 teaches platinum (II) complexes of formulas (Ia) and (Ib), it  differs from that of the instantly claimed invention in that it does not teach dimethyl sulfoxide.
	Isab ‘566 teaches platinum complexes for use in the treatment of cancer and tumors (title and abstract).  Specifically taught are PtL2Cl2 complexes, wherein L is one of the following, 
    PNG
    media_image2.png
    356
    118
    media_image2.png
    Greyscale
 (paragraphs 118-119).  Tautomers and stereoisomers of these compounds are taught (paragraph 8).  Stereoisomers refer to isomeric molecules that have the same molecular formula and sequence of bonded atoms, but differ in the three-dimensional orientations of their atoms in space (paragraph 40).  Meso compounds, cis- and trans- isomers and non-enantiomeric optical isomers are taught (paragraph 40).  Stereoisomers may also refer to conformers, atropisomers or both (paragraph 41).  
	Cis- and trans- stereoisomers of the above compounds are described and may be isolated relative to each other (paragraph 42).  
	Platinum (II) complexes are known to be square or distorted square planar with the platinum (II) ion at the center and may be either a cis- or trans- complex (paragraph 42).
	Pharmaceutically acceptable compositions comprising these compounds are taught (paragraph 66).  Dimethyl sulfoxide is taught as a pharmaceutically acceptable excipient (paragraph 66).  
	Weers teaches stereochemistry in transition metal complexes, such as square planar platinum complexes. (title, pg. 1).  Cis and trans isomers of transition metal complexes are taught: 
    PNG
    media_image5.png
    384
    745
    media_image5.png
    Greyscale
(pg. 2).  One of the most well-known examples of cis and trans isomers of a square planar transition metal complex are cis-Pt(NH3)2Cl2, also known as cisplatin, an anticancer drug and trans-Pt(NH3)2Cl2, also known as transplatin (pgs. 2-3).   
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the platinum complexes of Isab ‘029 to cis- configurations wherein the 2 NH3 and the 2 selenourea ligands are located in adjacent coordinating positions, by applying Isab ‘566 and Weers, to arrive at the instantly claimed invention,  One of ordinary skill in the art would have been motivated to modify the platinum complexes of Isab ‘029 to cis- configurations wherein the 2 NH3 and the 2 selenourea ligands are located in adjacent coordinating positions, with a reasonable expectation of success, because a) Isab ‘566 teaches that cis- and trans- stereoisomers of square planar platinum complexes are known in the art, that platinum (II) complexes with the platinum (II) ion at the center may be either a cis- or trans- complex, and that the cis- and trans- forms can be isolated relative to each other, and b) Weers teaches that cis- and trans- isomers of transition metal complexes are known, and that cis isomers of transitions metals can comprise the following arrangements, 
    PNG
    media_image6.png
    89
    572
    media_image6.png
    Greyscale
, wherein the 2 NH3 ligands and the 2 selenourea ligands can be located in adjacent coordinating positions. 
	Furthermore, one of ordinary skill in the art would expect that compounds similar in structure, such as stereoisomers, will have similar properties.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). See MPEP 2144.09.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the platinum complexes of Isab ‘029 in compositions comprising dimethyl sulfoxide, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the platinum complexes of Isab ‘029 in compositions comprising dimethyl sulfoxide, with a reasonable expectation of success, because Isab ‘029 and Isab ‘566 are both directed toward Platinum(II) complexes of selenones for the treatment of cancer, Isab ‘029 teaches compositions comprising excipients, and Isab ‘566 teaches compositions comprising platinum (II) complexes of selenones with dimethyl sulfoxide as the excipient.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622